SUMMARY ORDER
Plaintiff-appellant Christopher Earl Strunk, pro se, appeals from a June 13, 2008 judgment of the District Court dismissing plaintiffs claims, sua sponte, for failure to state a claim and as frivolous, pursuant to 28 U.S.C. § 1915(e)(2)(B). On appeal, plaintiff argues that the District Court erred in dismissing his complaint and reasserts the allegations made in that complaint. We assume the parties’ familiarity with the facts and procedural history of this case.
We review a district court’s dismissal of a complaint pursuant to 28 U.S.C. § 1915(e)(2) de novo. See Giano v. Goord, 250 F.3d 146, 149-50 (2d Cir.2001).
Substantially for the reasons stated by the District Court in its Memorandum and Order dated May 9, 2008 and its Order and Civil Judgment of June 13, 2008, we conclude that Strunk failed to state a claim and that his action was frivolous. Accordingly, the June 13, 2008 judgment of the District Court is AFFIRMED.